NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0271n.06

                                           No. 21-1420

                           UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 VINCENT PORTER,                  )                                               FILED
                                  )                                          Jul 11, 2022
      Plaintiff - Appellant,      )                                     DEBORAH S. HUNT, Clerk
                                  )
 v.                               )
                                  )                             ON APPEAL FROM THE
 NATIONAL FOOTBALL LEAGUE PLAYERS )                             UNITED STATES DISTRICT
 ASSOCIATION,                     )                             COURT FOR THE EASTERN
      Defendant - Appellee.       )                             DISTRICT OF MICHIGAN
                                  )
                                  )
                                  )


Before: BOGGS, THAPAR, and BUSH, Circuit Judges.

       BOGGS, Circuit Judge. Vincent Porter was suspended from being an NFL agent by the

National Football League Players Association (“NFLPA”) after he was criminally indicted. He

successfully appealed his suspension through arbitration and now brings state-law claims alleging

that the NFLPA acted tortiously in suspending him and otherwise harassing him. The district court

held that his claims are preempted by federal labor law because they challenge the NFLPA’s

exclusive right to represent NFL players and involve interpretation of a labor contract. We affirm

in part, reverse in part, and remand for further proceedings.

                                            BACKGROUND

       Appellant Vincent Porter is an NFL agent—or, more technically, a certified contract advisor

licensed by the NFLPA. Under federal labor law and the collective-bargaining agreement between

the NFLPA and the NFL, only agents certified by the NFLPA may represent players in negotiations
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


with NFL teams. To be certified, prospective agents must agree to the NFLPA’s Regulations

Governing Contract Advisors (the “Regulations”).1 These Regulations govern agents’ conduct and

set out disciplinary and dispute-resolution procedures. They also prohibit agents from engaging in

any conduct involving fraud or dishonesty.

        That latter component of the Regulations became relevant to Porter in 2014, when he was

charged with conspiracy to commit wire fraud. The charge was ultimately dismissed, and Porter

entered into a deferred prosecution agreement for a charge of misprision. In response to all this,

the NFLPA Committee on Agent Regulation and Discipline (“CARD”) filed a disciplinary

complaint against him and immediately suspended his contract-advisor certification.2 The NFLPA

also began independently investigating his conduct.

        Porter appealed his suspension, denying that he had breached the Regulations. The NFLPA

denied his request for reinstatement. The dispute went to arbitration in March 2016. After the

hearing, but before the issuance of the arbitrator’s decision, the criminal charge against Porter was

dismissed. The arbitrator concluded that CARD had failed to sustain its burden in proving that

Porter had engaged in conduct prohibited by the Regulations.

        Porter alleges that, despite the result of arbitration, the NFLPA continued to harass him and

interfere with his business. The NFLPA proceeded with its investigation into his conduct, including

questioning the accuracy of sworn statements that he made while appealing his suspension. Porter

also points to email correspondence between him and several NFLPA officials (as well as a failure




1
  Porter does not quote the Regulations in his First Amended Complaint. He did, however, include a copy of the
Regulations as an exhibit and refer to them. We may therefore consider the Regulations in ruling on the motion to
dismiss. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).
2
  Porter does not explicitly allege that he was suspended, though he describes appealing his suspension. The
disciplinary complaint is an exhibit to the First Amended Complaint and informs Porter of his suspension.


                                                      -2-
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


to respond to emails) which he views as intentional attempts to prevent him from successfully

performing as an agent.

       Porter initially sued the NFLPA in Michigan state court in 2019. The NFLPA removed the

case to federal court. Porter’s amended complaint included five state-law counts: (1) tortious

interference with a business expectancy; (2) tortious interference with a business relationship;

(3) negligence; (4) breach of duty; and (5) breach of contract. The NFLPA moved to dismiss and

to compel arbitration. In granting that motion, the district court held that Porter’s claims were

preempted by federal law. Specifically, the district court found preemption under § 9 of the

National Labor Relations Act, 29 U.S.C. § 151 et seq. (the “NLRA”) and § 301 of the Labor

Management Relations Act, 29 U.S.C. § 141 et seq. (the “LMRA”). Porter now appeals.

                                                ANALYSIS

       We review the grant of a motion to dismiss under Rule 12(b)(6) de novo. Keys v. Humana,

Inc., 684 F.3d 605, 608 (6th Cir. 2012). A conclusion that a state cause of action is preempted by

federal law “is an affirmative defense upon which the defendants bear the burden of proof.” Brown

v. Earthboard Sports USA, Inc., 481 F.3d 901, 912 (6th Cir. 2007) (quoting Fifth Third Bank v.

CSX Corp., 415 F.3d 741, 745 (7th Cir. 2005)). Porter argues that federal labor law does not

preempt his state-law claims. In response, the NFLPA argues for broad federal preemption under

the NLRA and the LMRA.

       A. NLRA Preemption

       Section 9(a) of the NLRA grants designated representatives the right to be “the exclusive

representatives of all the employees in such unit for the purposes of collective bargaining in respect

to rates of pay, wages, hours of employment, or other conditions of employment.” 29 U.S.C.

§ 159(a). State-law “causes of action are presumptively preempted if they concern conduct that is



                                                -3-
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


actually or arguably either prohibited or protected by the [NLRA].” Belknap, Inc. v. Hale, 463 U.S.

491, 498 (1983); see also Pa. Nurses Ass’n v. Pa. State Educ. Ass’n, 90 F.3d 797, 802-06 (3d Cir.

1996) (holding that § 9 of the NLRA has preemptive effect). In arguing NLRA preemption, the

NFLPA suggests the following two-step inference. First, it cites a district court case holding that

to the extent Porter’s claims “target the NFLPA’s representational structure” they are preempted

by § 9(a). Dickey v. Nat’l Football League, No. 17-cv-12295, 2018 WL 4623061, at *9 (D. Mass.

Sept. 26, 2018), aff ’d, No. 19-1097, 2020 WL 6819135 (1st Cir. 2020). Second, it argues that

Porter’s claims do target its representational structure. That is because “agents are permitted to

negotiate player contracts in the NFL only because the NFLPA has delegated a portion of its

exclusive representational authority to them.” White v. Nat’l Football League, 92 F. Supp. 2d 918,

924 (D. Minn. 2000).

        In Dickey, an agent took issue with the NFLPA’s application of its “three-year rule” under

which agents are automatically de-certified if they fail to negotiate a contract within three years.

2018 WL 4623061, at *1-2. The agent sued, arguing in part that the NFLPA selectively enforced

the rule against him, while granting exceptions to others. Ibid. Most of Dickey’s state-law claims,

the court observed, were based on the collective-bargaining agreement and therefore preempted

by § 301 of the LMRA. His remaining claims were preempted by § 9(a) of the NLRA “[i]nsofar

as [they] target the NFLPA’s representational structure.” Id. at *9. The court held that:

        [T]he NFLPA is the exclusive representative of all NFL players. Certified agents’
        authority to represent NFL players in negotiating with NFL clubs exists solely by
        virtue of the NFLPA’s discretionary decision to delegate some of its § 9(a) authority
        to those agents. Section 9(a) thus preempts Dickey’s challenges to the methods by
        which the NFLPA delegates this authority, which are governed by the NLRA’s
        system of exclusive representation.

Ibid.




                                                -4-
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


       According to the NFLPA, because all aspects of an agent’s career exist by virtue of the

NFLPA’s delegation of its exclusive representational authority, the NLRA preempts any causes of

action touching how the NFLPA exercises that delegation. While neither this court nor any other

appellate court has ever held that § 9 has so broad a preemptive effect, we do agree that § 9

preempts state-law claims that directly challenge the NFLPA’s right of exclusive representation.

We do not agree, however, with the holding in Dickey that all “challenges to the methods by which

the NFLPA delegates this authority” are preempted. See 2018 WL 4623061, at *9. Such a holding

is too broad and would drive the scope of preemption too far afield from § 9’s purpose of

establishing one exclusive bargaining agent for a set of employees. See Loc. 926, Int’l Union of

Operating Eng’rs, AFL-CIO v. Jones, 460 U.S. 669, 676 (1983) (“When . . . the conduct at issue

is only a peripheral concern of the [NLRA] . . . we refuse to invalidate state regulation or sanction

of the conduct.”). Without any authority suggesting so broad a preemptive scope, we decline to

adopt one.

       Looking at Porter’s claims, the first two do appear to directly challenge the NFLPA’s right

of exclusive representation. His claim for tortious interference with a business expectancy, for

example, alleges that he “had valid, existing business relationships with clients, along with the

prospect of future business with clients.” The same is true of his claim for tortious interference

with a business relationship. But any legal entitlement he might have to those business

relationships must necessarily derive from the NFLPA’s delegation of its exclusive right to

representation. If a state court granted Porter relief on those claims, it would have to hold that

Porter had a right to represent NFL players. But only the NFLPA has that right; and that right is

established by the NLRA. Those claims are therefore preempted by § 9.




                                                -5-
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


       Porter’s other claims, though, do not directly challenge the NFLPA’s right of exclusive

representation. His negligence and breach-of-duty claims refer to the NFLPA’s alleged duty not to

suspend his certification without cause. And his breach-of-contract claim is based on an alleged

contractual obligation not to suspend him without cause. These claims concern only the NFLPA’s

actions towards Porter within the bounds of its contractual or fiduciary relationships with him.

They do not concern an entitlement to or usurpation of the NFLPA’s NLRA-protected rights.

Granting relief to Porter on those claims would not interfere with the NFLPA’s right to be the

exclusive representative of NFL players.

       We express no opinion on whether the NFLPA did in fact owe any fiduciary or contractual

duties to Porter or whether any such duties were breached. We hold only that a state court could,

in theory, grant relief to Porter without interfering with the regulatory scheme established by the

NLRA. Those claims are not, therefore, preempted by § 9 of the NLRA, and we reverse the district

court’s application of preemption as to those claims.

       B. LMRA Preemption

       The district court also held that Porter’s claims were preempted by § 301 of the LMRA.

Primarily citing Black v. NFLPA, 87 F. Supp. 2d 1 (D.D.C. 2000), it observed that § 301 preempts

any state-law claims that substantially depend on the meaning of a collective-bargaining

agreement. We disagree that § 301’s preemptive effect applies to Porter’s claims.

       Section 301 of the LMRA states that “[s]uits for violation of contracts between an employer

and a labor organization representing employees in an industry affecting commerce . . . may be

brought in any district court of the United States having jurisdiction of the parties . . . .”

29 U.S. C. § 185(a). The Supreme Court has explained interpretation of a labor agreement “must

be resolved by reference to uniform federal law, whether such questions arise in the context of a



                                               -6-
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


suit for breach of contract or in a suit alleging liability in tort.” Allis-Chalmers Corp. v. Lueck,

471 U.S. 202, 211 (1985). “Given the importance of maintaining uniform federal law, the Supreme

Court ‘has made clear that § 301 of the LMRA preempts any state-law claim arising from a breach

of a collective bargaining agreement.’” Mattis v. Massman, 355 F.3d 902, 905 (6th Cir. 2004)

(quoting Smolarek v. Chrysler Corp., 879 F.3d 1326, 1329 (6th Cir. 1989) (en banc)). That

preemption applies to state-law tort claims, too, unless the claims are “independent” of the

collective-bargaining agreement. Ibid.

       This court has established a two-step inquiry to determine whether a state-law claim is

sufficiently independent to avoid preemption. “First, courts must determine whether resolving the

state-law claim would require interpretation of the terms of the collective bargaining agreement.”

Id. at 906 (citing DeCoe v. Gen. Motors Corp., 32 F.3d 212, 216-17 (6th Cir. 1994)). “Second,

courts must ascertain whether the rights claimed by the plaintiff were created by the collective

bargaining agreement, or instead by state law.” Ibid. If at either step the answer is “yes,” the claim

is preempted. Ibid.

       Most LMRA preemption cases involve collective-bargaining agreements. That much is

clear from the frequent reference to those agreements in the case law. The NFLPA, however, argues

that § 301’s preemptive effect is not limited to collective-bargaining agreements. Preemption also

applies to the Regulations, it argues, which are a labor agreement “significant to the maintenance

of labor peace.”

       The NFLPA is correct that § 301’s preemptive effect reaches beyond collective-bargaining

agreements. We do not agree, however, that it reaches claims stemming from the Regulations. The

NFLPA insists that any labor agreement significant to labor peace is covered and that the

Regulations are significant because of the importance of independent agents in the NFL ecosystem.



                                                -7-
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


True, § 301 covers more than just collective-bargaining agreements. See Retail Clerks Int’l Ass’n

v. Lion Dry Goods, Inc., 369 U.S. 17, 28 (1962) (holding that a “strike settlement agreement”

between an employer and a labor organization that was not an exclusive representative was a

contract within the meaning of § 301). Congress knew how to use the term “collective bargaining

agreement” yet declined to do so in § 301. Id. at 25. But the term “contract” in § 301 does not

encompass every agreement significant to the maintenance of labor peace. Instead, a “contract”

under § 301 must be “an agreement between employers and labor organizations significant to the

maintenance of labor peace between them.” Id. at 28 (emphasis added).

       The Regulations are not an agreement between employers and labor organizations. Instead,

they are an agreement between a labor organization and its delegates. They are not, therefore, a

“contract” within the meaning of § 301, although the NFLPA views them as integral to labor peace.

In so holding we decline to adopt the reasoning outlined in Black v. NFLPA, 87 F. Supp. 2d 1

(D.D.C. 2000), which applied LMRA preemption because the Regulations were “formulated in

accordance with the collective bargaining agreement” between the NFLPA and the NFL. Id. at 4.

The fact that the Regulations are in some sense dependent on a collective-bargaining agreement

does not mean they are themselves a labor contract covered by § 301.

       We need not proceed to the second step and analyze whether Porter’s claims require

interpretation of the Regulations since the Regulations are not a contract as contemplated by § 301.

Because the district court held otherwise, we reverse the holding that Porter’s claims are preempted

by the LMRA.

       C. Motion to Compel Arbitration

       The NFLPA sought to compel arbitration alongside its motion to dismiss. Because the

district court held Porter’s claims were preempted, it did not reach the arbitration issue. The



                                               -8-
No. 21-1420, Porter v. Nat’l Football League Players Ass’n


NFLPA now argues in the alternative that Porter’s claims belong in arbitration. Without expressing

any opinion on the merits of that question, we remand for the district court to decide in the first

instance.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                               -9-